Name: Commission Regulation (EEC) No 285/89 of 3 February 1989 on the supply of various lots of skimmed-milk powder as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 33/16 Official Journal of the European Communities 4. 2. 89 COMMISSION REGULATION (EEC) No 285/89 of 3 February 1989 on the supply of various lots of skimmed-milk powder as food aid 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1870/88 (2), and in particular Article 6 ( 1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid management^3) lays down the list of countries and organ ­ izations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas, following the taking of a decision on the allocation of food aid, the Commission has allocated to India 5 000 tonnes of skimmed-milk powder ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July HAS ADOPTED THIS REGULATION : Article 1 Milk products shall be mobilized in the Community, as Community food aid for supply to the recipients listed in Annex I, in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annexes. Supplies shall be awarded by the tendering procedure. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 February 1989 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 370, 30. 12. 1986, p. 1 . (J) OJ No L 168, 1 . 7. 1988, p. 7. O OJ No L 136, 26. 5. 1987, p. 1 . O OJ No L 204, 25. 7. 1987, p. 1 . 4. 2. 89 Official Journal of the European Communities No L 33/17 ANNEX I LOTS A and B 1 . Operation Nos (') : 13 and 14/89  Commission Decision of 11 . 12. 1987 (operation Flood III) 2. Programme : 1989 3. Recipient : India 4. Representative of the recipient 0 : Embassy of India, Chaussee de Vleurgat 217, B-1050 Bruxelles, Mr Banerjee, Counsellor ; tel. 640 97 34, telex 22510. INDEM B 5. Place or country of destination : India 5a. Address of destinee : A : National Dairy Development Board, Rajmahal 84, veer Nariman Road, Bombay 400220 ; telex 0113437 / 01174409 NDDB IN, tel. 204 85 32/204 89 69 B : National Dairy Development Board, Block DK-I, Sector 2, Salt Lake City, Calcutta-700064 ; telex 0215526, tel. 37 06 40/ 1 /2/3/4) 6. Product to be mobilized : skimmed-milk powder 7. Characteristics and quality of the goods (2)( ®)0 : see OJ N ° C 216, 14. 8 . 1987, p. 3 (under 1 .1 -A.1 and I.1A.2) 8 . Total quantity : 5 000 tonnes 9. Number of lots : two (A : 3 000 tonnes ; B : 2 000 tonnes) 10 . Packaging and marking : 25 kilograms in 20-foot containers see OJ No C 216, 14. 8 . 1987, p. 3 (under I.1A3) Supplementary markings on the packaging : see Annex II and see OJ No C 216, 14. 8 . 1987, p. 3 (under I.1A4) 11 . Method of mobilization (*) : Community market The manufacture of the skimmed-milk powder must be carried out within the six-month period preceeding the period for making the goods available at the port of shipment 12. Stage of supply : free at destination 13. Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing : A : Bombay ; B : Calcutta 16. Address of the warehouse and, if appropriate, port of landing : see Annex III 17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 11 to 18. 3. 1989 18. Deadline for the supply : A : 15. 4. 1989 ; B : 30. 4. 1989 19. Procedure for determining the costs of supply : invitation to tender 20. In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders (4) : 21 . 2. 1989 at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 28. 2. 1989 at 12 noon (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 18 to 25. 3 . 1989 (c) deadline for the supply : A : 22. 4. 1989 ; B : 7. 5. 1989 22 « Amount of the tendering security : ECU 20 per tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders : Bureau de 1 aide alimentaire, Ã l'attention de Monsieur N. Arend, BÃ ¢timent Loi 120, bureau 7/58, 200 rue de la Loi, B- 1 049 Bruxelles ; telex AGREC 22037 B 25. Refund payable on request by the successful tenderer f5): refund applicable on 13. 1 . 1989, fixed by Commission Regulation (EEC) No 59/89 (OJ No L 10, 12. 1 . 1989, p. 10) No L 33/18 Official Journal of the European Communities 4. 2. 89 Notes : (') The operation number is to be quoted in all correspondence. (2) At the request of the beneficiary the successful tenderer shall deliver : (a) a certificate, legalized by an Indian Embassy, from an official entity, cerifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded ; (b) a certificate legalized by an Indian Embassy, issued by the monitoring company for an additional radioactivity analysis at the port of shipment. (3) Commission delegate to be contacted by the successful tenderer : see list published in Official Journal of the European Communities No C 227 of 7 September 1985, page 4. (4) In order not to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of this Annex, evidence that the tendering security referred to in Article 7 (4) (a) of Regulation (EEC) No 2200/87 has been lodged, preferably :  either by porter at the office referred to in point 24 of this Annex,  or by telecopier on one of the following numbers in Brussels :  235 01 32  236 10 97  235 01 30  236 20 05 0 Commission Regulation (EEC) No 2330/87 (OJ No L 210, 1 . 8 . 1987, p. 56) is applicable as regards the export refund and, where appropriate, the monetary and accession compensatory amounts, the representa ­ tive rate and the monetary coefficient. The date referred to in Article 2 of the abovementioned Regulation is that referred to in point 25 of this Annex. (') The radioactivity certificate must indicate the caesium-134 and -137 and strontium-90 levels. f) Skimmed-melk powder must be free of off-flavours, neutralizes and foreign materials and be of good, uniform and long-life quality. (8) The bill of lading will be to the order of the representative who must be designated by the successful tenderer to act on his behalf in the port of landing. Moreover the suppliers' representative will also be the consignee of the goods and the bill of lading will be endorsed by the successful tenderer in favour of the beneficiary to enable customs formalities ' to be carried out ; customs duties, if any, are to be paid by the beneficiary while customs clearance costs are to be paid by the successful tenderer. 4. 2. 89 Official Journal of the European Communities No L 33/19 ANEXO II  BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II  ANEXO II DesignaciÃ ³n del lote Parti Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Lot DÃ ©signation du lot Designazione della partita Aanduiding van de partij DesignaÃ §Ã £o do lote Cantidad total del lote (en toneladas) TotalmÃ ¦ngde (tons) Gesamtmenge der Partie (in Tonnen) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity (in tonnes) QuantitÃ © totale du lot (en tonnes) QuantitÃ totale della partita (in tonnellate) Totale hoeveelheid van de partij (in ton) Quantidade total (em toneladas) Cantidades parciales (en toneladas) DelmÃ ¦ngde (tons) Teilmengen (in Tonnen) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities (in tonnes) QuantitÃ ©s partielles (en tonnes) Quantitativi parziali (in tonnellate) Deelhoeveelheden (in ton) Quantidades parciais (em toneladas) Beneficiario Modtager EmpfÃ ¤nger Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Beneficiary BÃ ©nÃ ©ficiaire Beneficiario Begunstigde BeneficiÃ ¡rio PaÃ ­s destinatario Modtagerland Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Recipient country Pays destinataire Paese destinatario Bestemmingsland PaÃ ­s destinatÃ ¡rio InscripciÃ ³n en el embalaje Emballagens pÃ ¥tegning Aufschrift auf der Verpackung Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã µÃÃ ¯ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Markings on the packaging Inscription sur l'emballage Iscrizione sull'imballaggio Aanduiding op de verpakking InscriÃ §Ã £o na embalagem A 3 000 India India Action No 13/89 / Food aid to India from the European Economic Community / Recipient NDDB Bombay / For Operation Flood II B 2 000 India India Action No 14/89 / Food aid to India from the European Economic Community / Recipient NDDB Calcutta / For Operation Flood III No L 33/20 Official Journal of the European Communities 4. 2. 89 ANEXO III  BILAG III ANHANG III  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  III  ANNEX III ANNEXE III  ALLEGATO III  BIJLAGE III  ANEXO III DesignaciÃ ³n del lote Parti Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Lot DÃ ©signation du lot Designazione della partita Aanduiding van de partij DesignaÃ §Ã £o do lote Cantidad total del lote (en toneladas) TotalmÃ ¦ngde (tons) Gesamtmenge der Partie (in Tonnen) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity (in tonnes) QuantitÃ © totale du lot (en tonnes) QuantitÃ totale ' della partita (in tonnellate) Totale hoeveelheid van de partij (in ton) Quantidade total (em toneladas) Cantidades parciales (en toneladas) DelmÃ ¦ngde (tons) Teilmengen (in Tonnen) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities (in tonnes) QuantitÃ ©s partiel les (en tonnes) Quantitativi parziali (in tonnellate) Deelhoeveelheden (in ton) Quantidades parciais (em toneladas) Beneficiario Modtager EmpfÃ ¤nger Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Beneficiary BÃ ©nÃ ©ficiaire Beneficiario Begunstigde BeneficiÃ ¡rio Pais destinatario Modtagerland Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Recipient country Pays destinataire Paese destinatario Bestemmingsland Pais destinatÃ ¡rio DirecciÃ ³n del almacÃ ©n Adresse pÃ ¥ lageret Anschrift des Lagers Ã Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã · Ã Ã ·Ã  Ã ±ÃÃ ¿Ã ¸Ã ®Ã ºÃ ·Ã  Address of the warehouse Adresse du magasin Indirizzo del magazzino Adres van de opslagplaats EndereÃ §o do armazÃ ©m A 3 000 Indie Indie National Dairy Development Board (NDDB), Unit ' No 12, Aarey Milk Colony, Western Express Highway, Coregaon (E) Bombay 400 063 B 2 000 Indie Indie NDDB Godown Complex, Dankuni , c/o Calcutta Mother Dairy, Gate No 111 (Beside Delhi Road), PO Chakundi District Hooghly (WB)